Citation Nr: 0521388	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-22 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her father




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1997 to November 
1997, with prior and subsequent service in the U.S. Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 RO rating decision which denied 
entitlement to service connection for a bilateral foot 
condition and for a low back condition.  In June 2005 the 
veteran testified at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has reported she received treatment for a 
bilateral foot condition and a back condition at Noble Army 
Hospital at Fort McClellan from August 1997 to November 1997.  
Service medical records received from the National Personnel 
Record Center (NPRC) show no such treatment.  In a Report of 
Contact dated in July 2002 the RO indicated that the National 
Guard Training Center at Fort McClellan, Alabama had been 
contacted and advised that Fort McClellan had closed in 1999 
and the hospital was no longer in operation and had been 
taken over by Auburn University.  There was a notation that 
the RO assumed that all medical records were retired.  It 
does not appear that the NPRC has been asked to search for 
any retired records pertaining to the veteran's treatment at 
Noble Army Hospital at Fort McClellan.  The Board finds that 
in order to fulfill its duty to assist, another request must 
be made to the NPRC for retired records for the veteran from 
Noble Army Hospital.  38 U.S.C.A. § 5103A (b),(c) (West 
2002); 38 C.F.R. § 3.159 (c),(e) (2004).

In a March 2005 statement, the veteran indicated she had no 
other evidence to submit, but also indicated that there were 
statements about her lower back condition in her Memphis VA 
medical center (VAMC) treatment records and that she had been 
to the doctor on March 9, 2004 and had more appointments for 
her lower back condition in May and March 2004.  The Board 
finds that in order to fulfill its duty to assist, the RO 
must obtain all pertinent VA records because they are 
constructively of record, regardless of whether those records 
are physically on file, and such records may contain 
information vital to the veteran's claim.  38 U.S.C.A. 
§ 5103A (b),(c) (West 2002); 38 C.F.R. § 3.159 (c),(e); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

On VA examination in December 2002 the veteran reported that 
during service she started having back pain and went to sick 
call many times.  She claimed she was eventually sent to the 
hospital to be examined and was told by medical personnel 
that she had scoliosis and would be discharged from service.  
The diagnosis on VA examination was chronic low back pain by 
history and no objective low back abnormalities were noted on 
examination.  X-rays were noted to be negative.  The VA 
examiner indicated that there was no diagnosis of a back 
disability during service (when the veteran underwent 
treatment at private facility in October 1997) and there were 
no current objective findings of a back condition.  The VA 
examiner also opined that any back pain noted in October 1997 
was not the initial onset of any present back disability.  In 
December 2003 the veteran reported she had a back injury in 
service in 1997 but had no problems until about three years 
prior when she had a sudden onset of back pain.  The 
diagnosis included muscle spasms and rule out arthritis.  It 
was only in February 2004 that a low back disability was 
diagnosed for the veteran.  In a VA neurosurgery consult it 
was noted that an MRI showed mild disc bulge at L5 and 
degenerative joint disease (DJD) at L5.  The MRI is not of 
record.  Pursuant to VA's duty to assist, a copy of the MRI 
report should be requested.  It is also unclear whether any 
current low back disability may be related to service.  The 
veteran should therefore be scheduled for an appropriate VA 
examination to address this matter.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

With regard to the veteran's claimed bilateral foot 
condition, the Board notes that on VA neurological 
examination in January 2003 it was noted the examination did 
not show objective signs of peripheral neuropathy and the 
veteran did not complain of typical neuropathic symptoms such 
as paresthesias and peripheral numbness.  An EMG showed some 
muscle fibrillations in the anterior tibialis and 
gastrocnemius muscles which could indicate subclinical 
evidence of a neuropathic process.  The VA examiner noted 
that while myopathy or neuropathy can lead to scoliosis, 
scoliosis does not cause peripheral neuropathy.  The VA 
examiner concluded that there was "little evidence to 
suggest that [the veteran's] brief military service caused 
either a scoliosis or a neuropathy".  The Board notes, 
however, that this opinion provided by the VA examiner does 
not address the matter of whether the symptoms experienced by 
the veteran in service, which were diagnosed as peripheral 
neuropathy in October 1997, were the onset of her current 
neuropathy of both feet.  Moreover, while it was noted on a 
January 1997 enlistment examination that the veteran had mild 
asymptomatic pes planus (flat feet), there was no indication 
as to whether her pes planus increased in severity (was 
aggravated) during service.  The veteran should therefore be 
scheduled for an appropriate VA examination to further 
address these matters.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

Thus, the Board concludes that in order to fulfill the duty 
to assist the veteran, another VA medical examination and 
opinions must be obtained.  Since VA will schedule an 
examination, the veteran is hereby notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).

Accordingly, this matter is REMANDED for the following:

1.  Contact the NPRC and ask for any 
retired records from the Noble Army 
Hospital at Fort McClellan, concerning 
the veteran's treatment for a bilateral 
foot or a back condition from August to 
November 1997.

2.  Obtain complete treatment records for 
the veteran from the Memphis VAMC dated 
from February 2004 to the present, for 
treatment related to her feet and back 
only, to specifically include an MRI of 
the lumbar spine dated in February 2004 
and treatment records dated in March and 
May 2004.

3.  Schedule the veteran for an 
appropriate VA examination(s) to 
determine the nature and probable 
etiology of any current low back 
disability, to include DJD and a disc 
bulge at L5, and any current disability 
of the feet, to include neuropathy.  The 
claims folder must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  For each diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that the current low back 
or foot diagnosis is related service or 
had an onset in service.  With regard to 
the veteran's flat feet, the examiner 
should express an opinion as to whether 
her flat feet increased in severity 
during service, beyond the natural 
progression of the disease.  The complete 
rationale for any opinion(s) expressed 
should be provided. 

4.  Review the evidence of record and 
adjudicate the claims.  If any decision 
remains adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, including the 
applicable legal authority, and afforded 
a reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

